2022 WI 34

                  SUPREME COURT              OF   WISCONSIN
CASE NO.:               2019AP1046-CR


COMPLETE TITLE:         State of Wisconsin,
                                  Plaintiff-Respondent-Petitioner,
                             v.
                        Theophilous Ruffin,
                                  Defendant-Appellant.

                            REVIEW OF DECISION OF THE COURT OF APPEALS
                            Reported at 397 Wis. 2d 242, 959 N.W.2d 77
                                       (2021 – unpublished)

OPINION FILED:          May 26, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          April 5, 2022

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Milwaukee
   JUDGE:               M. Joseph Donald

JUSTICES:
ANN WALSH BRADLEY, J., delivered the majority opinion for a
unanimous Court.
NOT PARTICIPATING:



ATTORNEYS:


       For the plaintiff-respondent-petitioner there were briefs
filed by Jennifer L. Vandermeuse, assistant attorney general,
with whom on the briefs was Joshua L. Kaul, attorney general.
There was an oral argument by Jennifer L. Vandermeuse.


       For    the      defendant-appellant   there   was   a   brief    filed   by
Nicole M. Masnica and Gimbel, Reilly, Guerin, & Brown LLP. There
was an oral argument by Nicole M. Masnica.
                                                           2022 WI 34
                                                           NOTICE
                                             This opinion is subject to further
                                             editing and modification.   The final
                                             version will appear in the bound
                                             volume of the official reports.
No.       2019AP1046-CR
(L.C. No.    2015CF5306)

STATE OF WISCONSIN                       :            IN SUPREME COURT

State of Wisconsin,

             Plaintiff-Respondent-Petitioner,
                                                                FILED
      v.
                                                           MAY 26, 2022
Theophilous Ruffin,
                                                              Sheila T. Reiff
             Defendant-Appellant.                          Clerk of Supreme Court




ANN WALSH BRADLEY, J., delivered the majority opinion for a
unanimous Court.




      REVIEW of a decision of the Court of Appeals.           Reversed.



      ¶1     ANN WALSH BRADLEY, J.    The petitioner, the State of

Wisconsin, seeks review of a decision of the court of appeals

that reversed the circuit court in part and remanded for an

evidentiary      hearing.1   Specifically,     the    court      of    appeals


      1State v. Ruffin, No. 2019AP1046-CR, unpublished slip op.
(Wis. Ct. App. Mar. 9, 2021) (affirming in part, reversing in
part, and remanding the order of the circuit court for Milwaukee
County, M. Joseph Donald, Judge).
                                                                           No.    2019AP1046-CR



determined that Theophilous Ruffin alleged sufficient facts so

as to entitle him to an evidentiary hearing on his claim that

his trial counsel was ineffective for withdrawing a request for

a self-defense instruction.

      ¶2        The State contends that the court of appeals failed to

apply     the     correct      legal   framework      and        that      Ruffin       is    not

entitled        to     an     evidentiary        hearing     because             the     record

conclusively demonstrates that he is not entitled to relief.

Ruffin, on the other hand, argues that the court of appeals

applied     the      proper    framework,    and     that    he       is     entitled        to   a

Machner2 hearing on his ineffective assistance claim.

      ¶3        We   determine    that    the      court    of    appeals         applied         an

incorrect legal framework.                In reaching our determination we

emphasize that even if the motion alleges sufficient facts, an

evidentiary hearing is not mandatory if the motion presents only

conclusory allegations or if the record as a whole conclusively

demonstrates that the defendant is not entitled to relief.

      ¶4        We    conclude     that      the     record           here       conclusively
demonstrates that Ruffin is not entitled to relief on his claim

that trial counsel was ineffective for withdrawing a request for

a self-defense instruction.               As a result, the circuit court did

not   erroneously           exercise   its   discretion          by     denying        Ruffin's

motion without an evidentiary hearing.




      2   State v. Machner, 92 Wis. 2d 797, 285 N.W.2d 905 (Ct. App.
1979).

                                             2
                                                                        No.    2019AP1046-CR



      ¶5        Accordingly, we reverse the decision of the court of

appeals.

                                            I

      ¶6        Ruffin was charged with one count of second degree

sexual     assault3       and    one    count    of    mayhem,4       both    as     acts    of

domestic abuse.5          The charges stemmed from a physical altercation

between     Ruffin    and       his    partner,   A.B.6          At   the     time    of    the

altercation, A.B. and Ruffin were in a relationship and lived

together, along with several children that each partner had from

previous relationships and their six-month-old son.                                  A.B. was

pregnant with the couple's second child.

      ¶7        According to A.B.'s testimony at trial, she and Ruffin

had   a    "couple    of    beers"      earlier       in   the   day,    and    A.B.       also

consumed a "couple lines of cocaine."                      Ruffin went to bed around

10:00 or 11:00 p.m., and A.B. stayed up later, going to bed

around 3:00 a.m.           A.B. awoke to Ruffin kicking her and telling

her that the baby was crying.

      ¶8        Ruffin and A.B. began to argue, and A.B. got up to
prepare     a    bottle    for    the    baby.        They   continued        to     exchange



      3   See Wis. Stat. § 940.225(2)(b) (2015-16).

     All subsequent references to the Wisconsin Statutes are to
the 2015-16 version unless otherwise indicated.
      4   See Wis. Stat. § 940.21.
      5   See Wis. Stat. § 968.075(1)(a).
      6To protect the dignity and privacy of the victim, we use
initials that do not correspond to her real name.

                                            3
                                                               No.    2019AP1046-CR



words,    which    eventually   escalated     to    a   physical     altercation.

A.B. testified that Ruffin pulled her by her hair, hit her, and

punched the back of her head.          She recounted that she hit Ruffin

with an open hand, and he responded by again hitting her.

    ¶9      A.B. testified next that she told Ruffin that she was

going to leave, and Ruffin responded by telling her that he was

not going to let her leave.          When A.B. tried to get past Ruffin,

she testified that he picked her up by her hair and inner thigh

and threw her on the bed.            She landed on her back with Ruffin

kneeling over her.

    ¶10     Ruffin put his left arm across her face, pinning her

on the bed.        A.B. testified that with his right hand, Ruffin

"just shoves right into my vagina, rips and pulls out."                     Ruffin

did this at least three times.              A.B. felt "all this pressure"

and instantly felt wet.         She thought that Ruffin was trying to

kill her unborn child.

    ¶11     A.B. ran downstairs and discovered blood dripping down

her legs.       She also noticed a piece of vaginal tissue "just
hanging" from her body.          A.B. required surgery to repair and

reattach    two     to   two-and-a-half     inches      of   separated     vaginal

tissue.

    ¶12     The treating doctor testified that "[r]oughly half of

the right labia minora ha[d] been torn off" and that she "had

never    seen     anything   quite   like    it."       Further,     the   doctor

testified that A.B. told her that "she fell down the stairs, and

it caught on her underwear and tore it off."                  This explanation
was suspect, in the doctor's estimation, because she "couldn't
                                       4
                                                             No.   2019AP1046-CR



imagine   any   way   underwear    could    tear   [it]     off"   because    the

tissue that makes up the labia is "not easily torn."                Due to the

nature of the tissue and the extent of the injury, the doctor

thus did not believe A.B.'s initial explanation that she fell

down the stairs and instead suspected intimate partner violence.

    ¶13     Ruffin    also    testified      at    trial,    and    offered     a

different   version    of    events.       According   to    Ruffin,   when    he

nudged A.B. with his foot to wake her up, she was upset and

angry, "cussing" at him.        He noticed that three of his beers and

his cocaine were missing, and he "threatened to call the social

workers" to report A.B.'s drug and alcohol use.                    Ruffin then

testified that A.B. "started to come towards me hitting me,

punching me, try to push me down the stairs."

    ¶14     According to Ruffin, as A.B. hit him, he tried to push

her onto the bed.       As he pushed her, she tripped and grabbed

Ruffin's collar, and both fell on the bed.                   In an effort to

avoid falling on A.B.'s pregnant belly, Ruffin testified that he

held himself up with his hand.             In Ruffin's telling, A.B. then
put her legs around Ruffin's waist.

    ¶15     Ruffin indicated that he tried to free himself from

A.B.'s grasp.    He used his left hand to try to push her legs off

of him.     When asked on cross-examination how A.B.'s labia was

injured, Ruffin acknowledged that he "was pushing in that area"

but later stated that he "didn't never think [he] was pushing

her labia. . . . All I was trying to do was just push her legs

off of me so I can go."           He further testified that he wasn't


                                       5
                                                                  No.     2019AP1046-CR



trying to use force and was "gently" trying to remove A.B.'s

legs from around him so he could leave.

       ¶16       Ruffin acknowledged the size disparity between him and

A.B.       He stated that he was a "big man," six feet, four inches

tall, who weighed 300 pounds at the time of the altercation and

that A.B. was "small" and five months pregnant.

       ¶17       After the close of evidence, Ruffin's counsel asked

the circuit court to give the jury instruction on self-defense

and defense of others.7             Counsel explained that Ruffin testified

that "he didn't know what she was going to do to him and that he

was trying to get away and he was also trying to prevent himself

from falling on the unborn child so the actions he undertook

were       designed    to    protect     himself,    the    unborn      child,   quite

frankly         [A.B.]."      However,    soon    after    making      this   request,

Ruffin's counsel withdrew it.                   He reasoned:         "After reading

through it I don't think it can be worded the way I think it

needs      to    be   worded.       Therefore,     I'm    going   to    withdraw   the

request.         I'm not sure it really fits this situation."
       ¶18       In its stead, Ruffin's counsel asked the circuit court

to    give      the   jury    the   instruction     on     an   accident      defense.8

Ultimately, the circuit court read the accident instruction with

respect to the mayhem charge, but not the sexual assault charge.

The     jury      convicted     Ruffin    of     second-degree      sexual     assault

       7   For the elements of self-defense, see infra, ¶32.

       "Accident is a defense that negatives intent, and may
       8

negative lesser mental elements."     State v. Watkins, 2002 WI
101, ¶41, 255 Wis. 2d 265, 647 N.W.2d 244.

                                            6
                                                           No.    2019AP1046-CR



(sexual   intercourse9    without    consent     causing     injury),      and

acquitted him of mayhem.

    ¶19   After some additional proceedings not relevant to the

issue before us,10 Ruffin filed a postconviction motion.               In his

motion, he asserted three claims:           (1) that the circuit court's

error in giving a wrong jury instruction on the sexual assault

count was not harmless, (2) that the circuit court erred by not

giving the jury the accident instruction for the sexual assault

count, and (3) that his counsel was ineffective for withdrawing

the request for a self-defense instruction.

    ¶20   The   circuit   court    denied    Ruffin's    motion    without    a

hearing, rejecting each of Ruffin's claims.             With regard to the

claim of ineffective assistance of counsel for withdrawing the

request   for   a   self-defense    instruction,     the     circuit    court

determined   that   withdrawing     the   request   did    not    constitute

ineffective assistance "based on the facts of this case."                    It

further stated that "even if a self-defense instruction had been

given, there is not a reasonable probability the jury would have

    9  Wisconsin   Stat.    § 940.225(5)(c)   defines   "sexual
intercourse" as including an "intrusion, however slight, of any
part of a person's body or of any object into the genital or
anal opening . . . by the defendant."
    10 After conviction and prior to sentencing, it came to
light that the circuit court had given the incorrect jury
instruction on the sexual assault charge.          Namely, the
instruction given was for sexual assault with use of force (Wis
JI——Criminal 1208) rather than the charged offense, sexual
assault causing injury (Wis JI——Criminal 1209). After briefing
from the parties on how to address the error, the circuit court
determined that giving the wrong jury instruction was harmless
error, and the case proceeded to sentencing.

                                     7
                                                                       No.        2019AP1046-CR



bought it based on the amount of force that was used."                                     The

circuit      court     further     commented      on     the     extent           of    A.B.'s

injuries:         "Almost entirely ripping off the woman's labia——she

testified it was just hanging there——that required 28 stitches

to reattach it?         When she was laying on the bed face up?                           There

is    not    a    reasonable     probability      he     would    have        obtained      an

acquittal."

       ¶21       Ruffin appealed, and the court of appeals affirmed in

part and reversed in part.              State v. Ruffin, No. 2019AP1046-CR,

unpublished slip op. (Wis. Ct. App. Mar. 9, 2021).                            It affirmed

the circuit court's rejection of Ruffin's first two arguments,

but     reversed       the     circuit     court's         denial            of        Ruffin's

postconviction motion on the basis that Ruffin's trial counsel

was ineffective for withdrawing the request for a self-defense

instruction and remanded to the circuit court for a                                     Machner

hearing.

       ¶22       Specifically,    the    court    of     appeals       concluded           that

"Ruffin      has    alleged    sufficient        facts    in     his     postconviction
motion that his trial counsel was ineffective for withdrawing

his request for the self-defense instruction and is, therefore,

entitled to a Machner hearing addressing his claim."                               Id., ¶42.

In arriving at this conclusion, the court of appeals noted that

Ruffin had alleged in his postconviction motion that A.B. was

attacking him and his decision to push what he thought were her

legs was a reasonable action, "given that he did not want to put

his weight on [A.B.] and possibly harm [A.B.] and their unborn
child," and that it must accept all of Ruffin's allegations as
                                           8
                                                                   No.    2019AP1046-CR



true for purposes of deciding the necessity of an evidentiary

hearing.      Id., ¶45.

       ¶23    Judge White concurred in part and dissented in part,

dissenting to the majority's conclusion that Ruffin is entitled

to a Machner hearing on his ineffective assistance claim related

to     the    self-defense       instruction.            Id.,    ¶48     (White,     J.,

concurring in part; dissenting in part).                        Specifically, Judge

White determined that "the record conclusively demonstrates that

Ruffin is not entitled to relief."                      Id., ¶53.         The dissent

reasoned:       "I   do    not   believe       any    jury   would      conclude    that

Ruffin's testimony showed he believed his actions that caused

[A.B.]'s injury were necessary for his self-defense."                      Id., ¶50.

       ¶24    Further,     the     dissent       espoused        the     belief     that

"Ruffin's theory of defense is antithetical to Wisconsin law on

self-defense. . . . Ruffin's testimony does not establish that

his use of force against [A.B.] was intentional and necessary,

even in the light most favorable to Ruffin's claims."                       Id., ¶51.

"It    defies   common     sense    that       during    a   physical     altercation
between a pregnant woman and a man nearly a foot taller and more

than    one   hundred     pounds   heavier       than    she,    that    there     was   a

reasonable      basis     for    Ruffin's       use     of   force."       Id.,     ¶52.

Accordingly, Judge White concluded that "[t]here is no view of

the evidence under which the jury could have found Ruffin's use

of force was reasonably made in self-defense, and there is no

reasonable      probability      that   the      jury    would    have    returned       a

different verdict had it been instructed on self-defense."                          Id.,
¶53.
                                           9
                                                                                No.    2019AP1046-CR



       ¶25    Both Ruffin and the State petitioned for review of

aspects of the court of appeals' decision.                                This court granted

the State's petition and denied Ruffin's.                             Thus, the only issue

before       the    court    is      that        raised       by     the     State       regarding

ineffective assistance of counsel due to the withdrawal of the

request for a self-defense instruction.

                                                 II

       ¶26    We are called upon to review the court of appeals'

determination that the circuit court erroneously exercised its

discretion by denying Ruffin's postconviction motion without an

evidentiary        hearing.       We      are     guided       by    a     mixed      standard   of

appellate       review.        State        v.    Allen,           2004    WI     106,    ¶9,    274

Wis. 2d 568, 682 N.W.2d 433.

       ¶27    First, we must determine whether the motion on its

face   alleges       sufficient        material         facts       that,       if    true,   would

entitle the defendant to relief.                        Id.        This is a question that

we review independently of the determinations rendered by the

circuit court and court of appeals.                            Id.        Whether the record
conclusively demonstrates that the defendant is entitled to no

relief is also a question of law we review independently.                                     State

v. Sulla, 2016 WI 46, ¶23, 369 Wis. 2d 225, 880 N.W.2d 659.

       ¶28    If    the     motion     does       not     raise       facts       sufficient     to

entitle      the    defendant        to      relief,          or    if     it     presents      only

conclusory         allegations,           or      if      the        record           conclusively

demonstrates that the defendant is not entitled to relief, the

circuit court has the discretion to grant or deny a hearing.
Allen,    274      Wis. 2d 568,        ¶9.        In    other       words,       if    the    record
                                                 10
                                                                No.        2019AP1046-CR



conclusively demonstrates that the defendant is not entitled to

relief, then either option——holding a hearing or not——is within

the     circuit     court's     discretion.         We    review      discretionary

decisions for an erroneous exercise of discretion.                            Id.    An

exercise of discretion is erroneous if it is based on an error

of fact or law.           Horizon Bank, Nat'l Ass'n v. Marshalls Point

Retreat LLC, 2018 WI 19, ¶29, 380 Wis. 2d 60, 908 N.W.2d 797.

       ¶29     Ruffin's claim arises in the context of ineffective

assistance of counsel.          For an ineffective assistance of counsel

claim to be successful, a defendant must demonstrate both that

(1)     counsel's      representation      was     deficient,      and       (2)    the

deficiency was prejudicial.              State v. Dalton, 2018 WI 85, ¶32,

383 Wis. 2d 147, 914 N.W.2d 120.                 Both prongs of the inquiry

need not be addressed if the defendant makes an insufficient

showing on one.        Id.

       ¶30     To demonstrate deficient performance, a defendant must

show    that    counsel's      representation      fell    below      an     objective

standard of reasonableness considering all the circumstances.
State    v.     Carter,      2010   WI   40,     ¶22,    324   Wis. 2d 640,         782

N.W.2d 695 (citing Strickland v. Washington, 466 U.S. 668, 688

(1984)).        In evaluating counsel's performance, we are highly

deferential       to   counsel's     strategic     decisions.          Dalton,      383

Wis. 2d 147, ¶35.            Indeed, counsel's performance need not be

perfect, or even very good, to be constitutionally adequate.

Id.




                                          11
                                                               No.     2019AP1046-CR



                                          III

       ¶31   We begin by setting forth and reaffirming the legal

test     when   determining      if   a       defendant   is   entitled       to   an

evidentiary hearing on a postconviction motion.                      Subsequently,

we apply that test to the facts of this case.

                                          A

       ¶32   Ruffin contends that his trial counsel was ineffective

for withdrawing his request for a self-defense instruction on

the sexual assault count.          Self-defense is a defense to criminal

liability set forth by statute as follows:

       A person is privileged to threaten or intentionally
       use   force  against  another   for   the  purpose  of
       preventing or terminating what the person reasonably
       believes to be an unlawful interference with his or
       her person by such other person.        The actor may
       intentionally use only such force or threat thereof as
       the actor reasonably believes is necessary to prevent
       or terminate the interference.      The actor may not
       intentionally use force which is intended or likely to
       cause death or great bodily harm unless the actor
       reasonably believes that such force is necessary to
       prevent imminent death or great bodily harm to himself
       or herself.
Wis. Stat. § 939.48(1).          In other words, the law of self-defense

allows    the   defendant   to    threaten       or   intentionally     use    force

against another if (1) the defendant believed that there was an

actual or imminent unlawful interference with the defendant's

person, (2) the defendant believed that the amount of force the

defendant used or threatened to use was necessary to prevent or

terminate the interference, and (3) the defendant's beliefs were

reasonable.     State v. Stietz, 2017 WI 58, ¶11, 375 Wis. 2d 572,
895 N.W.2d 796.

                                          12
                                                                         No.    2019AP1046-CR



       ¶33   "A    jury   must     be    instructed         on    self-defense         when   a

reasonable jury could find that a prudent person in the position

of the defendant under the circumstances existing at the time of

the incident could believe that he was exercising the privilege

of self-defense."         Id., ¶15.        To be entitled to the instruction,

the defendant bears a burden of production, but it is a low bar.

Id., ¶16; State v. Head, 2002 WI 99, ¶111, 255 Wis. 2d 194, 648

N.W.2d 413.         Indeed,   the       defendant         "need    produce      only     'some

evidence'     in    support      of     the    privilege          of    self-defense,"        a

standard that may be satisfied even if the evidence is weak,

inconsistent, of doubtful credibility, or slight.                               Stietz, 375

Wis. 2d 572,       ¶¶16-17.        When       considering         whether      to   permit    a

defense, the court must view the evidence in the light most

favorable to the defendant.               State v. Coleman, 206 Wis. 2d 199,

213, 556 N.W.2d 701 (1996).

       ¶34   The court of appeals here determined that Ruffin is

entitled to a Machner hearing because, assuming that all facts

raised in his postconviction motion are true, he came forward
with    "some      evidence,"      which       is    sufficient         to     support    the

instruction.        Ruffin, No. 2019AP1046-CR, at ¶¶44-47.                          The State

contends that the court of appeals did not conduct the complete

analysis     by    failing    to      address       the   question       of    whether    the

record conclusively demonstrates that Ruffin is not entitled to

relief.

       ¶35   Before    answering        this       question,       we   provide      a   quick

reference regarding the legal standard under which we determine
whether a defendant is entitled to an evidentiary hearing on a
                                              13
                                                                      No.     2019AP1046-CR



postconviction motion.            The test we apply in this case is well-

established.        That    is,    we    must     determine      first      whether     the

motion on its face alleges sufficient material facts that, if

true,   would     entitle    the       defendant     to     relief.           Allen,    274

Wis. 2d 568, ¶9.       "A defendant is entitled to a Machner hearing

only when his motion alleges sufficient facts, which if true,

would entitle him to relief."               State v. Sholar, 2018 WI 53, ¶50,

381 Wis. 2d 560, 912 N.W.2d 89 (citing Allen, 274 Wis. 2d 568,

¶14).     However, if the motion does not raise facts sufficient to

entitle     the    defendant      to    relief,     or     if    it     presents       only

conclusory        allegations,         or    if     the     record          conclusively

demonstrates that the defendant is not entitled to relief, the

circuit court has the discretion to grant or deny a hearing.

Id.

      ¶36   This test was articulated in State v. Bentley, 201

Wis. 2d 303,      310-11,    548       N.W.2d 50    (1996)       (citing       Nelson    v.

State, 54 Wis. 2d 489, 497, 195 N.W.2d 629 (1972)).                         It has been

repeated in numerous cases.             See, e.g., Sholar, 381 Wis. 2d 560,
¶50; State v. McAlister, 2018 WI 34, ¶¶25-26, 380 Wis. 2d 684,

911 N.W.2d 77; State v. Sulla, 2016 WI 46, ¶23, 369 Wis. 2d 225,

880   N.W.2d 659;      State      v.    Balliette,        2011   WI     79,     ¶18,    336

Wis. 2d 358, 805 N.W.2d 334; State v. Love, 2005 WI 116, ¶26,

284 Wis. 2d 111, 700 N.W.2d 62; Allen, 274 Wis. 2d 568, ¶9.

      ¶37   Lest there be any doubt about the application of the

test, we clarified Bentley's language in State v. Howell, 2007

WI 75, ¶77 n.51, 301 Wis. 2d 350, 734 N.W.2d 48.                         In Howell, we
set forth:
                                            14
                                                       No.     2019AP1046-CR


     The Bentley court interpreted Nelson as follows: "If
     the motion on its face alleges facts which would
     entitle the defendant to relief, the circuit court has
     no discretion and must hold an evidentiary hearing."
     In phrasing the Nelson test this way, Bentley might be
     interpreted to make an evidentiary hearing mandatory
     whenever the motion contains sufficient, nonconclusory
     facts, even if the record as a whole would demonstrate
     that the defendant's plea was constitutionally sound.
     Such an interpretation of Nelson and Bentley, however,
     is not correct.       The correct interpretation of
     Nelson/Bentley is that an evidentiary hearing is not
     mandatory if the record as a whole conclusively
     demonstrates that defendant is not entitled to relief,
     even if the motion alleges sufficient nonconclusory
     facts.
Id. (second emphasis added) (citation omitted).

     ¶38     We take this opportunity to once again reaffirm the

test articulated in Bentley, clarified by Howell, and repeated

in   numerous     cases.      Accordingly,    we   emphasize     that     an

evidentiary hearing is not mandatory if a defendant's motion

presents only conclusory allegations or if the record as a whole

conclusively demonstrates that the defendant is not entitled to

relief.    Next, we move to apply this test here, with our focus

on whether the record conclusively demonstrates that Ruffin is
not entitled to relief.

                                    B

     ¶39    In applying the test to the facts of this case, we

agree with the State that the court of appeals erred.             Although

Ruffin's motion on its face alleges facts that, if true, would

entitle him to relief, the court of appeals majority did not

conduct    the   "record   conclusively   demonstrates"   inquiry,      thus
performing only half of the required analysis.


                                    15
                                                                           No.       2019AP1046-CR



       ¶40       The court of appeals began its analysis by setting

forth the proper legal standard for determining entitlement to

an    evidentiary        hearing.        Ruffin,          No.    2019AP1046-CR,         at    ¶16.

With regard to another of Ruffin's claims, it correctly applied

the standard, determining that "despite the jury having received

the wrong instruction, the record conclusively shows that there

is no reasonable probability that the outcome would have been

different had trial counsel objected and the jury received the

correct instruction on the sexual assault charge."                               Id., ¶22.

       ¶41       However, the court of appeals neglected the "record

conclusively demonstrates" analysis with respect to the claim at

issue here.            Conducting such an analysis, we conclude that the

record conclusively demonstrates that Ruffin is not entitled to

relief      on    his    claim    that    trial       counsel       was    ineffective         for

withdrawing a request for a self-defense instruction.

       ¶42       As    stated,    the         law    of     self-defense             allows    the

defendant to threaten or intentionally use force against another

if    (1)    the      defendant     believed         that       there   was     an    actual    or
imminent unlawful interference with the defendant's person, (2)

the defendant believed that the amount of force the defendant

used or threatened to use was necessary to prevent or terminate

the    interference,          and     (3)       the        defendant's          beliefs       were

reasonable.           Stietz, 375 Wis. 2d 572, ¶11.                     We agree with the

State that no reasonable jury would find that Ruffin acted in

self-defense.

       ¶43       In Ruffin's telling, he and A.B. engaged in a verbal
argument,        and    she   tried      to    push       him    down     the    stairs.       He
                                                16
                                                                       No.     2019AP1046-CR



testified that he responded by pushing her back into the room

and onto the bed.           As he pushed her onto the bed she tripped and

grabbed Ruffin's collar, dragging both of them onto the bed.

Ruffin then testified that A.B. wrapped her legs around him and

that "[a]s she did that all I know she's pulling me toward her.

I have no idea what she was trying to do so I'm trying to get

her legs from around my waist so everything happened so fast."

       ¶44     Even assuming that there was an unlawful interference

with    Ruffin's         person,     there    is     no    evidence       from      which     a

reasonable person could find that Ruffin applied an amount of

force     he    reasonably         believed        was     necessary      to       stop     the

interference.            As Judge White wrote in dissent at the court of

appeals,       "It       defies    common     sense       that     during      a    physical

altercation between a pregnant woman and a man nearly a foot

taller and more than one hundred pounds heavier than she, that

there   was        a    reasonable    basis        for    Ruffin's     use     of    force."

Ruffin,      No.       2019AP1046-CR,    at    ¶52       (White,    J.,   concurring         in

part; dissenting in part).                   Indeed, the amount of force used
here can only be described as heinous.                      There is no view of the

evidence under which such a use of force can be "reasonable"

given the size disparity between Ruffin and the victim,                                     the

alleged actions of the victim, and the extent of the victim's

injuries, even accepting Ruffin's testimony.

       ¶45     Further, as Judge White observed, "Ruffin's testimony

does not establish that his use of force against [A.B.] was

intentional        and     necessary."         Id.,      ¶51.      Such      testimony       is
necessary to establish self-defense because "[o]ne exercising
                                              17
                                                                      No.     2019AP1046-CR



the    privilege       of   self-defense           intends   to     use     force     or    to

threaten force against another for the purpose of self-defense."

Thomas    v.    State,      53    Wis. 2d 483,       488,    192    N.W.2d 864        (1972)

(emphasis added); see also Head, 255 Wis. 2d 194, ¶84.

       ¶46     Ruffin testified only that he was "pushing in that

area," not that he intentionally used the force he did because

he thought it necessary to terminate A.B.'s interference with

his person.       Further, Ruffin testified that he was not trying to

use force and was just "gently" attempting to remove A.B.'s legs

from     around    him      so     he    could      leave.         This     is      entirely

inconsistent with an intentional use of force of the magnitude

employed here.           With no testimony that his use of force was

intentional and necessary, Ruffin's self-defense argument was

bound     to    fail     even     if    the    circuit       court    had         given    the

instruction he requested.

       ¶47     Put in the context of the ineffective assistance of

counsel      analysis,      the     record     conclusively         demonstrates           that

Ruffin's counsel did not perform deficiently by withdrawing the
request for a self-defense instruction.                      As stated, there is no

reasonable view of the evidence that would have entitled Ruffin

to the instruction.              Counsel was correct in his assessment that

self-defense       does     not     "fit[]     this     situation"          and     made    an

objectively       reasonable       strategic        decision   to    not     request       the

self-defense instruction.               Failing to request a jury instruction

to an invalid defense does not constitute deficient performance.

State v. Dundon, 226 Wis. 2d 654, 676, 594 N.W.2d 780 (1999).


                                              18
                                                                   No.    2019AP1046-CR



      ¶48    In   sum,   we    conclude      that    the    record       conclusively

demonstrates that Ruffin is not entitled to relief on his claim

that trial counsel was ineffective for withdrawing a request for

a self-defense instruction.         As a result, the circuit court did

not   erroneously     exercise    its     discretion       by   denying      Ruffin's

motion without an evidentiary hearing.

      ¶49    Accordingly, we reverse the decision of the court of

appeals.

      By    the   Court.—The    decision      of    the    court    of    appeals   is

reversed.




                                        19
    No.   2019AP1046-CR




1